Citation Nr: 0609206	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to February 1986.  This matter is before the 
Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2004, the 
veteran testified at a hearing before a Decision Review 
Officer (DRO).  A transcript of this hearing is of record.


FINDING OF FACT

A chronic low back disability was not manifested during the 
veteran's active service; and any current back disability is 
not shown to be related to his service or to an injury 
therein. 


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A letter in July 2003 (prior to the RO's initial adjudication 
of the instant claim) explained what the evidence must show 
to substantiate the claim, and informed him of his and VA's 
responsibilities in claims development.  The September 2003 
rating decision and a March 2004 statement of the case (SOC) 
explained what the evidence showed and why the claim was 
denied, and provided the text of applicable regulations, 
including those pertaining to the VCAA (and specifically that 
the veteran should be advised to submit any evidence in his 
possession pertaining to the claim).  As the decision below 
denies service connection for a back condition, whether or 
not the veteran received notice regarding the evaluation of 
such disability or the effective date of an award is a moot 
point, and he is not prejudiced by lack of such notice.  See 
Dingress/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and, to the extent possible, records 
of pertinent medical treatment.  The RO arranged for a VA 
examination.  VA has met its assistance obligations.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.	Factual Background

The veteran's service medical records include reports of a 
September 1980 enlistment examination and several special 
purpose examinations which are negative for any complaints, 
treatment, or diagnosis of a back disorder.  In June 1983 the 
veteran reported low back pain after lifting a 90 pound 
weight.  He also reported during the clinic visit that such 
had happened once before, several months prior.  No follow-up 
treatment was noted.  In a July 1985 physical profile report, 
a medical doctor indicated that the veteran had the physical 
stamina and ability to endure periods of prolonged standing, 
to endure training activities and ceremonies in adverse 
climatic conditions, and to supervise and guide young airmen 
on a 24 hour basis.  On January 1986 service separation 
examination, the veteran reported a history of recurrent back 
pain.  On clinical evaluation his spine was normal.  The 
examiner noted that the veteran had low back pain twice, 
secondary to over-exertion in 1982 and 1983.  He was treated 
with rest; no medications were taken; and there was a full 
recovery.  Currently there were no complaints, no symptoms.

Postservice medical records from various doctors for the 
period between 1988 and 1997 do not reveal any complaints, 
treatment, or a diagnosis of a back disorder.  A December 
1999 record notes there was limited lumbar flexion.  In 
January 2000 it was noted that an MRI showed tethered cord 
and a split cord malformation.  A lumbar myelogram in 
February 2000 was interpreted as showing lumbosacral disc 
narrowing and a small disc bulge.  

Private medical reports from January to May 2000 reveal 
complaints of back pain radiating to lower extremities and 
urinary incontinence, and a diagnosis of tethered cord with 
split cord malformation inferiorly.

VA medical records from February to November 2003 note the 
veteran had multiple complaints of low back pain, left leg 
weakness and urinary incontinence.  He indicated he had back 
and leg problems since 1982.  An MRI in August 2003 showed 
narrowing of the disk space at L5-S1 and prominence of the 
thecal sac.  His pain and incontinence accelerated, and he 
eventually had surgery in November 2003.

On December 2003 VA examination, the veteran indicated that 
after the 1982 injury in service he continued to experience 
pain throughout his time in service.  He stated that the back 
pain would radiate to his buttocks and left leg.  The veteran 
also stated that after discharge he continued to have pain in 
the low back radiating to both right and left legs.  He 
indicated that he developed weakness in his left leg and in 
1988 developed urinary incontinence, as well as some 
incontinence of the bowel in 1997.    Physical examination 
revealed that the veteran walked with a cane in his left 
hand, walked slowly and essentially had no motion in his 
back.  The impression was tethered spinal cord with urinary 
incontinence and impotence, release of tethered spinal cord 
with continued pain, impotence and fewer episodes of 
incontinence, decreased range of motion of the lumbar spine, 
and chronic pain.  The examiner opined that tethered cords 
are usually congential or as a result of arachnoiditis or 
infection.  He indicated that the back injury the veteran 
suffered in service was a soft tissue injury.  He further 
opined, that while the veteran probably had the tethered cord 
in service, he did not think the injury caused the veteran's 
tethered cord.

At a March 2004 RO hearing, the veteran testified that he had 
back problems since his original injury during service.  
Furthermore, the veteran also stated that he was treated by 
other physicians in the mid to late 1980s for back 
complaints.  He indicated [page 7 of hearing transcript] that 
he would try to obtain information from the other physicians.

The RO sought and [in May 2005] received clinical records 
from sources identified by the veteran.  The records provide 
information that either duplicates what was previously of 
record or information that is not pertinent to the matter at 
hand..

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the
claimed in-service disease or injury and the present disease 
or injury (disability).
Hickson v. West, 13 Vet. App. 247, 248 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

There is no question that the veteran has current low back 
disability.  Disc disease is shown by diagnostic studies, and 
tethered/split cord is shown and diagnosed.  Likewise, it is 
not in dispute that the veteran sustained low back injury (on 
two occasions) in service; the injuries are reported in his 
service medical records.  What must still be shown to 
establish service connection for a low back disability is 
that the current low back disability is related to the 
injuries (and related complaints) in service.  

The service medical records show that the injuries in service 
were acute; the associated complaints were transitory; and 
that there was no chronic low back disability as a result of 
the injuries.  When the injuries occurred, the sole treatment 
noted was rest.  No medications or other treatment were 
required.  There was no follow-up.  The veteran served 
approximately three years of subsequent active duty, and no 
further complaints of low back pain were noted.  On service 
separation examination the history of the two incidents of 
back pain in service was noted.  It was specifically noted 
that the episodes of low back pain in service had resolved; 
that clinical evaluation of the back was normal; and that the 
veteran had no related complaints or symptoms.  The veteran's 
allegations of continuing persistent low back complaints 
after the injury in service are inconsistent with 
contemporaneous records, which (due to their nature) have 
greater probative value.  Accordingly, service connection for 
a low back disability on the basis that such disability was 
first manifested in service and persisted is not warranted.

Furthermore, there is no competent evidence that relates the 
veteran's current acquired low back disability to his active 
service/complaints noted therein.  The only competent 
(medical) evidence that specifically addresses this matter, 
the report of a VA examination is against there being such a 
nexus.  Significantly, a lengthy period of time between 
service and the first postservice clinical notation of the 
disability for which service connection is sought (here about 
13 years) is, of itself, a factor for consideration against a 
finding of service connection.

Finally, it is also noteworthy that the veteran's current 
diagnosed low back disability encompassed pathology that is 
both congenital (tethered spine/spina bifida) and acquired.  
The congenital low back pathology was not noted in service.  
Furthermore, under controlling regulation (38 C.F.R. 
§ 3.303(c)), congenital disability may not be service 
connected without evidence of superimposed pathology acquired 
in service (which here clearly is not shown).  

The veteran is a layperson, and consequently is not competent 
to establish medical etiology by his own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

Service connection for a low back disorder is denied.



___________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


